Petition unanimously granted, with costs, and determination of State Liquor Authority annulled. Memorandum: In this CPLR article 78 proceeding petitioner seeks to annul a determination of the State Liquor Authority. While the record of the hearing discloses a sale of alcoholic beverages to a minor in violation of section 65 of the Alcoholic Beverage Control Law, it contains no evidence identifying or connecting the sale with petitioner’s licensed premises. Thus respondent’s administrative determination suspending petitioner’s retail package liquor license for 10 days is not supported by substantial evidence as required by CPLR 7803 (subd 4) (see Matter of Yates v Mulrooney, 245 App Div 146). (Article 78 proceeding transferred by order of Erie Supreme Court.) Present&emdash;Marsh, P. J., Cardamone, Mahoney, Dillon and Goldman, JJ.